Citation Nr: 1529415	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 2012, for the grant of service connection for left sacroiliac joint dysfunction with mechanical low back pain.  

2.  Entitlement to an initial rating in excess of 10 percent for left sacroiliac joint dysfunction with mechanical low back pain.  

3.  Whether there was clear and unmistakable error (CUE) in a September 23, 2003, rating decision that denied service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the VA Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was previously represented by a private attorney; however, in June 2014, he appointed the Texas Veterans Commission (TVC) as his representative.  To date, no VA Form 646 or its equivalent from the TVC has been submitted regarding the issues on appeal.  Therefore, a remand is necessary to allow the TVC to submit argument on the Veteran's behalf.  

Also, it appears that the Veteran may have moved during this appeal.  His appointment of the TVC shows an address in Houston, Texas, whereas he was previously shown to live in Iowa.  However, the most recent correspondence sent to the Veteran's Houston address was returned in February 2015 and could not be forwarded.  On remand, the Veteran's correct address should be determined, if possible, and jurisdiction of the claims file should be transferred to the appropriate RO if necessary.  

Lastly, the Veteran should be afforded a new VA examination as the most recent examination was in 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative to determine his current address.  If the Veteran has reported relocating outside of Iowa, then transfer his claims file to the appropriate RO.  

2.  Obtain a VA Form 646 or its equivalent from the Texas Veterans Commission addressing the issues on appeal.  

3.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Iowa City and Houston VA Medical Centers.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected lumbar spine disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  
The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine disability.   In particular, the examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected left sacroiliac joint dysfunction with mechanical low back pain.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

